U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2013 Commission file number: 000-53817 RANGER GOLD CORP. (Exact name of registrant as specified in its charter) Nevada 74-3206736 (State of incorporation) (I.R.S. Employer Identification No.) 9120 Double Diamond Parkway, Suite 5018 Reno, Nevada, 89521 (Address of principal executive offices) (775) 888-3133 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ No x The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the average bid and asked price of such common equity as of September 30, 2012 was approximately $414,000. The number of shares of the issuer’s common stock issued and outstanding as of July 12, 2013 was 48,020,000 shares. Documents Incorporated By Reference:None 1 TABLE OF CONTENTS Page Glossary of Mining Terms 3 PART I 6 Item 1 Business 6 Item 1A Risk Factors 10 Item 1B Unresolved Staff Comments 16 Item 2 Properties 17 Item 3 Legal Proceedings 21 Item 4 Mine Safety Disclosures 21 PART II 22 Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6 Selected Financial Data 24 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A Quantitative and Qualitative Disclosures About Market Risk. 31 Item 8 Financial Statements and Supplementary Data. 32 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 50 Item 9A Controls and Procedures 50 Item 9B Other Information 51 PART III 52 Item 10 Directors, Executive Officers and Corporate Governance 52 Item 11 Executive Compensation 54 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 55 Item 13 Certain Relationships and Related Transactions, and Director Independence 56 Item 14 Principal Accountant Fees and Services 57 PART IV 58 Item 15 Exhibits, Financial Statement Schedules 58 SIGNATURES 59 2 Glossary of Mining Terms Adit. Historic working driven horizontally, or nearly so into a hillside to explore for and exploit ore. Adularia. A potassium-rich alteration mineral – a form of orthoclase. Ag. Elemental symbol for silver. Air track holes. Drill hole constructed with a small portable drill rig using an air-driven hammer. Au. Elemental symbol for gold. Core holes. A hole in the ground that is left after the process where a hollow drill bit with diamond chip teeth is used to drill into the ground. The center of the hollow drill fills with the core of the rock that is being drilled into, and when the drill is extracted, a hole is left in the ground. Felsic Tertiary Volcanic Rocks. Quartz-rich rocks derived from volcanoes and deposited between two and sixty-five million years ago. Geochemical sampling. Sample of soil, rock, silt, water or vegetation analyzed to detect the presence of valuable metals or other metals which may accompany them. For example, arsenic may indicate the presence of gold. Geologic mapping. Producing a plan and sectional map of the rock types, structure and alteration of a property. Geophysical survey. Electrical, magnetic, gravity and other means used to detect features, which may be associated with mineral deposits Leaching. Leaching is a cost effective process where ore is subjected to a chemical liquid that dissolves the mineral component from ore, and then the liquid is collected and the metals extracted from it. Level(s), Main underground passage driven along a level course to afford access to stopes or workings and provide ventilation and a haulageway for removal of ore. Magnetic lows. An occurrence that may be indicative of a destruction of magnetic minerals by later hydrothermal (hot water) fluids that have come up along faults. These hydrothermal fluids may in turn have carried and deposited precious metals such as gold and/or silver. Plug. A vertical pipe-like body of magma representing a volcanic vent similar to a dome. Quartz Monzonite. A medium to coarse crystalline rock composed primarily of the minerals quartz, plagioclase and orthoclase. Quartz Stockworks. A multi-directional system of quartz veinlets. 3 RC holes. Short form for Reverse Circulation Drill holes. These are holes left after the process of Reverse Circulation Drilling. Resource. An estimate of the total tons and grade of a mineral deposit defined by surface sampling, drilling and occasionally underground sampling of historic diggings when available. Reverse circulation drilling. A less expensive form of drilling than coring that does not allow for the recovery of a tube or core of rock. The material is brought up from depth as a series of small chips of rock that are then bagged and sent in for analysis. This is a quicker and cheaper method of drilling, but does not give as much information about the underlying rocks. Scoping Study. A detailed study of the various possible methods to mine a deposit. Sedimentation. The process of deposition of a solid material from a state of suspension or solution in a fluid (usually air or water). Silicic dome. A convex landform created by extruding quartz-rich volcanic rocks. Stope. An excavation from which ore has been removed from sub-vertical openings above or below levels. Tertiary. That portion of geologic time that includes abundant volcanism in the western U.S. Trenching. A cost effective way of examining the structure and nature of mineral ores beneath gravel cover. It involves digging long usually shallow trenches in carefully selected areas to expose unweathered rock and allow sampling. Tuffaceous. Pertaining to sediments which contain up to 50% tuff. Volcanic center. Origin of major volcanic activity Volcanoclastic. Coarse, unsorted sedimentary rock formed from erosion of volcanic debris. 4 Forward-Looking Statements This Annual Report on Form10-K contains forward-looking information. Forward-looking information includes statements relating to future actions, prospective products, future performance or results of current or anticipated products, sales and marketing efforts, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management of Ranger Gold Corp. (the “Company”, “Ranger”, “us” or “we”) and other matters. Forward-looking information may be included in this Annual Report on Form10-K or may be incorporated by reference from other documents filed with the Securities and Exchange Commission (the “SEC”) by the Company. One can find many of these statements by looking for words including, for example, “believes,” “expects,” “anticipates,” “estimates” or similar expressions in this Annual Report on Form10-K or in documents incorporated by reference in this Annual Report on Form10-K. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events. The Company has based the forward-looking statements relating to the Company’s operations on management’s current expectations, estimates and projections about the Company and the industry in which it operates. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that we cannot predict. In particular, we have based many of these forward-looking statements on assumptions about future events that may prove to be inaccurate. Accordingly, the Company’s actual results may differ materially from those contemplated by these forward-looking statements. Any differences could result from a variety of factors, including, but not limited to general economic and business conditions, competition, and other factors. 5 PART I Item 1.Description of Business We are engaged in natural resource exploration and anticipate acquiring, exploring, and if warranted and feasible, developing natural resource properties. Currently we are in the exploration state and are undertaking one exploration program in Nevada. History Ranger Gold Corp. (formerly Fenario, Inc.) (the “Company”) was incorporated on May 11, 2007 under the laws of the State of Nevada.The Company’s business at that time was the development and licensing of proprietary software solutions for healthcare providers, health care professionals and health insurance companies.Due to the state of the economy, the Company did not conduct any significant operations other than organizational matters, filing its Registration Statement and filings of periodic reports with the SEC. The Company has since abandoned its original business plan and has entered the mineral exploration industry. On October 28, 2009 the Company’s principal shareholder entered into a Stock Purchase Agreement which provided for the sale of 25,000,000 shares of common stock of the Company to Gurpartap Singh Basrai.Effective as of October 28, 2009, in connection with the share acquisition, Mr. Basrai was appointed President, Chief Executive Officer, Chief Financial Officer, Treasurer, Director, and Chairman of the Company. On November 9, 2009, Mr. Basrai, as the holder of 25,000,000 (at that time representing 55.5%) of the issued and outstanding shares of the Company’s common stock, provided the Company with written consent in lieu of a meeting of stockholders (the “Written Consent”) authorizing the Company to amend the Company’s Articles of Incorporation for the purpose of changing the name of the Company from “Fenario, Inc.” to “Ranger Gold Corp.”In connection with the change of the Company’s name to Ranger Gold Corp. the Company’s business was changed to mineral resource exploration.The change in name and business received its final approval by the regulatory authorities on January 7, 2010. Also on November 9, 2009 as part of the Written Consent and in relation to the Company’s name and business change, the Written Consent adopted a resolution to implement a forward stock split the Company’s issued and outstanding shares of common stock.The Board of Directors subsequently approved a 5:1 forward stock split which became effective on January 21, 2010 and was payable to all shareholders of record as of January 15, 2010, the record date. 6 On November 27, 2009 the Company executed a property option agreement with MinQuest, Inc. (“MinQuest”) granting the Company the right to acquire 100% of the mining interests of a mineral exploration property currently controlled by MinQuest.The property known as the CX Property is located in Nye County, Nevada and consisted of 77 unpatented claims.On February 20, 2012the Company gave notice of termination to MinQuest pursuant to the terms of the CX agreement. The Company has completed a drill program on the CX Property and based on the results of the program determined that the CX Property no longer fits with its business parameters.As a result of such termination, the CX Property has been returned to MinQuest and the Company has paid MinQuest $11,593 for claim fees, payments and expenses in order to maintain the property in good standing until February 2013.The Company no longer has any interest in the CX Property and no additional payments are required under the CX agreement. On March 29, 2010, the Company executed a second property option agreement with MinQuest granting the Company the right to acquire 100% of the mining interests of a Nevada mineral exploration property currently controlled by MinQuest.The property known as the Truman Property is located in Mineral County, Nevada and consisted of 98 unpatented claims.On February 19, 2013, the Company gave notice of termination to MinQuest pursuant to the terms of the Truman Agreement. The Company has determined that it cannot meet its financial obligations under the Agreement and has determined that the Truman Property no longer fits with its business parameters.As a result of such termination, the Truman Property has been returned to MinQuest and the Company has paid Minquest $14,753 for claim fees, payments and expenses in order to maintain the property in good standing until February 2014.The Company no longer has any interest in the Truman Property and no additional payments are required under the Truman Agreement. On February 18, 2013, the Company executed a property lease agreement with Nevada Mine Properties II, Inc. (“NMP”) granting the Company a lease on 100% of the mining interests of a Nevada mineral exploration property currently controlled by NMP, a natural resource exploration company (the “Lease”). The property known as the Gent Property is located in Lander County, Nevada and currently consists of four unpatented claims. The Lease is for a period of 20 years. The Company paid NMP $5,000 upon signing the Lease and the Lease requires annual lease payments $5,000. Business Operations We are a natural resource exploration company with an objective of acquiring, exploring, and if warranted and feasible, developing natural resource properties. Our primary focus in the natural resource sector is gold. We are an exploration stage company. We do not consider ourselves a “blank check” company required to comply with Rule 419 of the Securities and Exchange Commission, because we were not organized for the purpose of effecting, and our business plan is not to effect, a merger with or acquisition of an unidentified company or companies, or other entity or person. We do not intend to merge with or acquire another company in the next 12 months. 7 Though we believe that we have the expertise on our board of directors to take a resource property that hosts a viable ore deposit into mining production, the costs and time frame for doing so are considerable, and the subsequent return on investment for our shareholders would be very long term. Therefore, we anticipate selling or partnering any ore bodies that we may discover to a major mining company. Many major mining companies obtain their ore reserves through the purchase of ore bodies found by junior exploration companies. Although these major mining companies do some exploration work themselves, many of them rely on the junior resource exploration companies to provide them with future deposits for them to mine. We believe, that selling or partnering a deposit found by us to these major mining companies, would provide an immediate return to our shareholders without the long time frame and cost of putting a mine into operation ourselves, and it would also provide future capital for the Company to continue operations. The search for valuable natural resources as a business is extremely risky. We can provide investors with no assurance that the property we have leased in Nevada contains commercially exploitable reserves. Exploration for natural reserves is a speculative venture involving substantial risk. Few properties that are explored are ultimately developed into producing commercially feasible reserves. Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. In such a case, we would be unable to complete our business plan and any money spent on exploration would be lost. Natural resource exploration and development requires significant capital and our assets and resources are limited. Therefore, we anticipate participating in the natural resource industry through the selling or partnering of our property, the purchase of small interests in producing properties, the purchase of properties where feasibility studies already exist or by the optioning of natural resource exploration and development projects. We currently have one property under lease, and are in the early stages of exploring this property. There has been no indication as yet that any commercially viable mineral deposits exist on this property, and there is no assurance that a commercially viable mineral deposit exists on our property. Further exploration will be required before a final evaluation as to the economic and legal feasibility is determined. Competition The mineral exploration industry, in general, is intensively competitive and even if commercial quantities of ore are discovered, a ready market may not exist for sale of same. We compete with many exploration companies which have significantly greater personnel, financial, managerial, and technical resources than we do. This competition from other companies with greater resources and reputations may result in our failure to develop, maintain or expand our business. Numerous factors beyond our control may affect the marketability of any substances discovered. These factors include market fluctuations, the proximity and capacity of natural resource markets and processing equipment, government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection. The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in our not receiving an adequate return on invested capital. 8 Government Regulation The federal government and various state and local governments have adopted laws and regulations regarding the protection of natural resources, human health and the environment. We will be required to conduct all exploration activities in accordance with all applicable laws and regulations. These may include requiring working permits for any exploration work that results in physical disturbances to the land and locating claims, posting claims and reporting work performed on the mineral claims. The laws and regulations may tell us how and where we can explore for natural resources, as well as environmental matters relating to exploration and development. Because these laws and regulations change frequently, the costs of compliance with existing and future environmental regulations cannot be predicted with certainty. Any exploration or production on United States Federal land will have to comply with the Federal Land Management Planning Act which has the effect generally of protecting the environment. Any exploration or production on private property, whether owned or leased, will have to comply with the Endangered Species Act and the Clean Water Act. The cost of complying with environmental concerns under any of these acts varies on a case-by-case basis. In many instances the cost can be prohibitive to development. Environmental costs associated with a particular project must be factored into the overall cost evaluation of whether to proceed with the project. Other than the normal bonding requirements, there are no costs to us at the present time in connection with compliance with environmental laws. However, since we do anticipate engaging in natural resource projects, these costs could occur at any time. Costs could extend into the millions of dollars for which we could be liable. In the event of liability, we would be entitled to contribution from other owners so that our percentage share of a particular project would be the percentage share of our liability on that project. However, other owners may not be willing or able to share in the cost of the liability. Even if liability is limited to our percentage share, any significant liability would wipe out our assets and resources. Employees We have commenced only limited operations. Therefore, we have no full time employees. Our sole officer and two directors provide planning and organizational services for us on a part-time basis. Subsidiaries We do not have any subsidiaries. 9 Item 1A.Risk Factors Factors that May Affect Future Results 1. Our independent auditor has issued a going concern opinion after auditing our financial statements.Our ability to continue is dependent on our ability to raise additional capital and our operations could be curtailed if we are unable to obtain required additional funding when needed. We will be required to expend substantial amounts of working capital in order to explore and develop our mineral property.Our operations to date were funded entirely from capital raised from our private offerings of securities. We will continue to require additional financing to execute our business strategy.We are totally dependent on external sources of financing for the foreseeable future, of which we have no commitments. Our failure to raise additional funds in the future will adversely affect our business operations, and may require us to suspend our operations, which in turn may result in a loss to holders of our common stock. We are entirely dependent on our ability to attract and receive additional funding from either the sale of securities or outside sources such as private investment or a strategic partner. We currently have no firm agreements or arrangements with respect to any such financing and there can be no assurance that any needed funds will be available to us on acceptable terms or at all. The inability to obtain sufficient funding of our operations in the future could restrict our ability to grow and reduce our ability to continue to conduct business operations. For the year ended March 31, 2013 we have incurred a loss of $103,717 and from inception on May 11, 2007 to March 31, 2013 we have incurred a loss of $988,237 and we expect losses to continue in the future.After auditing our financial statements, our independent auditor issued a going concern opinion and our ability to continue is dependent on our ability to raise additional capital. If we are unable to obtain necessary financing, we will likely be required to curtail our development plans which could cause us to become dormant and could cause our shareholders to lose their investment in our company. 2. We will require additional funds in the future to achieve our current business strategy and our inability to obtain funding will cause our business to fail. Based upon current plans we expect to incur operating losses in future periods. This will happen because there are expenses associated with the acquisition and exploration of natural resource properties. We have sufficient cash on hand to fund our operating needs to March 31, 2014.However, we will need to raise additional funds through public or private debt or equity sales in order to fund our future operations and fulfill contractual obligations. Any additional equity financing may involve substantial dilution to our then existing stockholders.These financings may not be available when needed. Even if these financings are available, it may be on terms that we deem unacceptable or are materially adverse to your interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms. Our inability to obtain financing would have an adverse effect on our ability to implement our current exploration in Nevada, and as a result, could require us to diminish or suspend our operations and possibly cease our existence. Obtaining additional financing would be subject to a number of factors, including the market prices for the mineral property and silver and copper. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. 10 3. If we do not complete the required lease payments and capital expenditure requirements mandated in our Gent agreement with NMP we will lose our interest in our property and our business may fail. If we do not make all of the property lease payments to NMP or incur the required expenditures in accordance with the Gent property agreement we will lose our ability to acquire the property and may not be able to continue to execute our business objectives if we are unable to find an alternate exploration interest. Since our payment obligations are non-refundable, if we do not make any payments, we will lose any payments previously made and all our rights to the property. 4. Because of our reliance on NMP our operations with respect to the Gent Property would be severely impacted should our relationship with NMP be terminated for any reason. Our Gent property has been leased from NMP.As a result, NMP has significant knowledge about our property and it would be very difficult for us to replace NMP should our relationship with them be terminated for any reason.To date, there have not been any conflicts between the Company and NMP. 5. Because our Officer and Directors work for other companies engaged in mineral exploration, a potential conflict of interest could negatively impact our ability to acquire properties to explore and to run our business. All of our Directors and Officers work for other mining and mineral exploration companies.Due to time demands placed on our Directors and Officers, and due to the competitive nature of the exploration business, the potential exists for conflicts of interest to occur from time to time that could adversely affect our ability to conduct our business. The Officers and Directors’ full-time employment with other entities limits the amount of time they can dedicate to us as a director or officer. Also, our Directors and Officers may have a conflict of interest in helping us identify and obtain the rights to mineral properties because they may also be considering the same properties. To mitigate these risks, we work with several geologists in order to ensure that we are not overly reliant on any one of our Directors to provide us with geological services.However, we cannot be certain that a conflict of interest will not arise in the future.To date, there have not been any conflicts of interest between any of our Directors or Officers and the Company. 6. Because of the speculative nature of exploration and development, there is a substantial risk that our business will fail. The search for valuable natural resources as a business is extremely risky. We can provide investors with no assurance that the property we have in Nevada contains commercially exploitable reserves. Exploration for natural reserves is a speculative venture involving substantial risk. Few properties that are explored are ultimately developed into producing commercially feasible reserves. Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. In such a case, we would be unable to complete our business plan. 11 7. Because we have not commenced business operations, we face a high risk of business failure due to our inability to predict the success of our business. We are in the initial stages of exploration of our mineral claims and thus have no way to evaluate the likelihood that we will be able to operate our business successfully. To date have been involved primarily in organizational activities, and the acquisition and exploration of the mineral claims. We have not earned any revenues as of the date of this report. 8. Because of the unique difficulties and uncertainties inherent in mineral exploration and the mining business, we face a high risk of business failure. The search for valuable natural resources on our property is extremely risky as the exploration for natural resources is a speculative venture involving substantial risk. Few properties that are explored are ultimately developed into producing mines.Because the probability of an individual prospect ever having reserves is extremely remote, in all probability our property does not contain any reserves, and any funds we spent on exploration will probably be lost. Mineral exploration involves a high degree of risk and exploration projects are frequently unsuccessful.To the extent that we continue to be involved in mineral exploration, the long-term success of our operations will be related to the cost and success of our exploration programs. The risks associated with mineral exploration include: · the identification of potential mineralization based on superficial analysis; · the quality of our management and our geological and technical expertise; and · the capital available for exploration and development. Substantial expenditures are required to determine if a project has economically mineable mineralization.It may take several years to establish proven and probable reserves and to develop and construct mining and processing facilities. Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts.In such a case, we would be unable to develop our business. 9. Because we anticipate our operating expenses will increase prior to our earning revenues, we may never achieve profitability. Prior to completion of our exploration stage, we anticipate that we will incur increased operating expenses without realizing any revenues. Therefore, we expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from the exploration of our mineral claims we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. 12 10. We may not be able to compete with current and potential exploration companies, some of whom have greater resources and experience than we do in developing mineral reserves. The natural resource market is intensely competitive, highly fragmented and subject to rapid change.We may be unable to compete successfully with our existing competitors or with any new competitors.We compete with many exploration companies which have significantly greater personnel, financial, managerial, and technical resources than we do. This competition from other companies with greater resources and reputations may result in our failure to develop, maintain or expand our business. 11. The prices of metals are highly volatile and a decrease in metals prices could result in us incurring losses. The profitability of natural resource operations are directly related to the market prices of the underlying commodities.The market prices of metals fluctuate significantly and are affected by a number of factors beyond our control, including, but not limited to, the rate of inflation, the exchange rate of the dollar to other currencies, interest rates, and global economic and political conditions.Price fluctuations in the metals markets from the time development of a mine is undertaken and the time production can commence can significantly affect the profitability of a mine.Accordingly, we may begin to develop a mineral property at a time when the price of the underlying metals make such exploration economically feasible and, subsequently, incur losses because metals prices have decreased.Adverse fluctuations of metals market price may force us to curtail or cease our business operations. 12. Because access to our mineral claims is restricted by inclement weather we may be delayed in our exploration Access to our mineral property is restricted through some of the year due to weather in the local area. As a result, any attempt to test or explore the property is largely limited to the times when weather permits such activities. These limitations can result in significant delays in exploration efforts. Such delays can have a significant negative effect on our results of operations. 13. Because our President has only agreed to provide his services on a part-time basis, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. Mr. Basrai, our sole officer, owns and operates several businesses.As a result of his duties and responsibilities with the other businesses Mr. Basrai provides his management services to a number of companies. Because we are in the early stages of our business, Mr. Basrai will not be spending all of his time working for the Company. Mr.Basrai will expend enough time to oversee the work programs that have been approved by the Company.Later, if the demands of our business require additional time from Mr. Basrai, he is prepared to adjust his timetable to devote more time to our business. However, it still may not be possible for Mr. Basrai to devote sufficient time to the management of our business, as and when needed, especially if the demands of Mr.Basrai’s other interests increase. Competing demands on Mr. Basrai’s time may lead to a divergence between his interests and the interests of our shareholders. 13 14. Damage to the environment could result from our operations.If our business is involved in one or more of these hazards, we may be subject to claims of a significant size which could force us to cease our operations. Mineral resource exploration, production and related operations are subject to extensive rules and regulations of federal, state and local agencies.Failure to comply with these rules and regulations can result in substantial penalties.Our cost of doing business may be affected by the regulatory burden on the mineral industry since the rules and regulations frequently are amended or interpreted.We cannot predict the future cost or impact of complying with these laws. Environmental enforcement efforts with respect to mineral operations have increased over the years, and it is possible that regulation could expand and have a greater impact on future mineral exploration operations.Although our management intends to comply with all legislation and/or actions of local, provincial, state and federal governments, non-compliance with applicable regulatory requirements could subject us to penalties, fines and regulatory actions, the cost of which could harm our results of operations.We cannot be sure that our proposed business operations will not violate environmental laws in the future. Our operations and property are subject to extensive federal, state, and local laws and regulations relating to environmental protection, including the generation, storage, handling, emission, transportation and discharge of materials into the environment, and relating to safety and health. These laws and regulations may do any of the following: (i) require the acquisition of a permit or other authorization before exploration commences, (ii) restrict the types, quantities and concentration of various substances that can be released into the environment in connection with exploration activities, (iii) limit or prohibit mineral exploration on certain lands lying within wilderness, wetlands and other protected areas, (iv) require remedial measures to mitigate pollution from former operations and (v) impose substantial liabilities for pollution resulting from our proposed operations. 15. Our principal stockholder, who is also a Director and our sole officer, owns a controlling interest in our voting stock. Therefore investors will not have any voice in our management, which could result in decisions adverse to our general shareholders. Our principal shareholder beneficially owns approximately 52.1% of our outstanding common stock. As a result of his ownership, the principal shareholder who is also our sole executive officer and a director is able to control all matters requiring shareholder approval, including the election of directors and removal of directors and approval of significant corporate transactions including: · amendment of our Articles of Incorporation or bylaws; and · adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving us. 14 RISKS RELATING TO OUR COMMON STOCK 16. We may, in the future, issue additional common shares, which would reduce investors’ percent of ownership and may dilute our share value. Our Articles of Incorporation authorize the issuance of 500,000,000 common shares, of which 48,020,000 shares are issued and outstanding.The future issuance of our common shares may result in substantial dilution in the percentage of our common shares held by our then existing shareholders. We may value any common shares issued in the future on an arbitrary basis.The issuance of common shares for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common shares. 17. Our sole executive officer, who is also a director, owns a controlling interest in our voting stock and may take actions that are contrary to your interests, including selling their stock. Our sole executive officer, who is also a director, beneficially owns approximately 52.1% of our outstanding common stock.If and when he is able to sell his shares in the market, such sales by our sole executive officer within a short period of time could adversely affect the market price of our common stock if the marketplace does not orderly adjust to the increase in the number of shares in the market. This will result in a decrease in the value of your investment in the Company.Management's stock ownership may discourage a potential acquirer from making a tender offer or otherwise attempting to obtain control of us, which in turn could reduce our stock price or prevent our stockholders from realizing a premium over our stock price. 18. Our common shares are subject to the "Penny Stock" Rules of the SEC and we have no established market for our securities, which makes transactions in our stock cumbersome and may reduce the value of an investment in our stock. The SEC has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: (i) that a broker or dealer approve a person's account for transactions in penny stocks; and (ii) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: (i) obtain financial information and investment experience objectives of the person; and (ii) make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: (i) sets forth the basis on which the broker or dealer made the suitability determination; and (ii) that the broker or dealer received a signed, written agreement from the investor prior to the transaction. 15 Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. 19. Because we do not intend to pay any cash dividends on our shares of common stock, our stockholders will not be able to receive a return on their shares unless they sell them. We intend to retain any future earnings to finance the development and expansion of our business. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. Unless we pay dividends, our stockholders will not be able to receive a return on their shares unless they sell them at a price higher than that which they initially paid for such shares. 20. Because we are not subject to compliance with rules requiring the adoption of certain corporate governance measures, our stockholders have limited protections against interested director transactions, conflicts of interest and similar matters. The Sarbanes-Oxley Act of 2002, as well as rule changes proposed and enacted by the SEC, the New York and American Stock Exchanges and the Nasdaq Stock Market, as a result of Sarbanes-Oxley, require the implementation of various measures relating to corporate governance. These measures are designed to enhance the integrity of corporate management and the securities markets and apply to securities which are listed on those exchanges or the Nasdaq Stock Market. Because we are not presently required to comply with many of the corporate governance provisions and because we chose to avoid incurring the substantial additional costs associated with such compliance any sooner than necessary, we have not yet adopted these measures. Because none of our directors are independent, we do not currently have independent audit or compensation committees. As a result, the directors have the ability, among other things, to determine their own level of compensation. Until we comply with such corporate governance measures, regardless of whether such compliance is required, the absence of such standards of corporate governance may leave our shareholders without protections against interested director transactions, conflicts of interest and similar matters and investors may be reluctant to provide us with funds necessary to expand our operations. Item 1B.Unresolved Staff Comments There are no unresolved staff comments. 16 Item 2.Description of Properties We do not own any real property. We currently maintain our corporate office on a shared basis pursuant to a one-year lease which expires in September 2013 at 9120 Double Diamond Parkway, Suite 5018, Reno, Nevada, 89521. Monthly rent under the lease is $183.Management believes that our office space is suitable for our current needs. In the following discussion relating to our interests in real property, there are references to “patented” mining claims and “unpatented” mining claims. A patented mining claim is one for which the U.S. government has passed its title to the claimant, giving that person title to the land as well as the minerals and other resources above and below the surface. The patented claim is then treated like any other private land and is subject to local property taxes. An unpatented mining claim on U.S. government lands establishes a claim to the locatable minerals (also referred to as stakeable minerals) on the land and the right of possession solely for mining purposes. No title to the land passes to the claimant. If a proven economic mineral deposit is developed, provisions of federal mining laws permit owners of unpatented mining claims to patent (to obtain title to) the claim. If one purchases an unpatented mining claim that is later declared invalid by the U.S. government, one could be evicted. 17 Map of the Gent Property located in Lander County, Nevada. 18 Gent Property Acquisition of Interest On February 18, 2013, the Company executed a property lease agreement with NMP granting the Company a lease on 100% of the mining interests of a Nevada mineral exploration property currently controlled by NMP, a natural resource exploration company (the “Lease”). The property known as the Gent Property is located in Lander County, Nevada and currently consists of four unpatented claims (the “Property”). The Lease is for a period of 20 years. The Company paid NMP $5,000 upon signing the Lease and the Lease requires annual lease payments $5,000. Starting on the fifth anniversary of the Lease the Company will be obligated to spend a minimum of $50,000 on the Property as annual exploration expenditure requirements. Any exploration programs undertaken by the Company on the Property during the Lease period shall constitute an aggregate and will carry forward against any future expenditure requirements between the Company and NMP under the Lease.For so long as this Agreement is in effect, the Company is required to reimburse all payments necessary to keep the Property in good standing, including, but not limited to payment of any government filings, fees or taxes relating to the Company’s operations on the Property, and satisfying any federal and state filing and bonding requirements for maintaining the Property. At any time after the payment of an aggregate $30,000 in Lease payments and the payment of claim fees for federal and county filing for the years 2013-2016 the Company may terminate the Agreement upon providing NMP with 60 days advance written notice. Upon termination, the Company will have no further obligations, except for reclamation obligations and environmental responsibilities that may have accrued as determined by local, state and federal entities. Description and Location of the Gent Property The Gent Property is located in the Shoshone Range, Lander County, Nevada.The property lies approximately fourteen miles east of Battle Mountain, Nevada.Access from Battle Mountain is approximately fourteen miles east on Interstate 80 to Argenta Exit #233.Then by the dirt frontage road on the south side of the Interstate as it crosses onto the property approximately 2 miles east of the Argenta exit. This dirt road then turns south and traverses the property. Exploration History of the Gent Property The Gent Property has had only limited historical exploration work completed.Early prospectors, probably pre-WWII, dug only a few shallow pits on the Gent claims along Water Canyon at the intersection of the Northern Nevada Rift with the massive NNE trending jasperoid.In 1986 to 1988 the WX Syndicate undertook rock chip sampling, pace-compass mapping, and drilled two shallow angle rotary holes bearing southerly. In 1997 and 1998 Minefinders Corporation took rock chip sampling, drilled four RC holes from two sites testing the range front jasperoid.Two of the four holes were abandoned due to caving alluvial gravels and fractured, broken ground. 19 Geology of the Gent Mineral Claims Regionally the Gent Property is situated along the western edge of the Northern Nevada Rift (NNR), a narrow, northwest trending, 300 mile long zone of middle Miocene extensional faulting comprised of gold mines and deposits, vent complexes, and numerous feeder dikes.NNR rock consists of a 1200’ series of basalt and andesite lava flows and pyroclastic rocks overlain by an 800’ sequence of andesitic lava flows. The lower Miocene basalt-andesite section is underlain by Oligocene tuffs which unconformably overlie lower Paleozoic sedimentary rocks. North-northeast faulting, known as the Argenta Rim forming the recessive Humboldt River valley rail and interstate corridor at the north end of the Shoshone Range, is manifested as a cross fault on the Gent clams as a 50’-100’ wide NNE striking, northwest dipping range front “jasperoid”. The jasperoid is madeup of extensive silicification, brecciation, and gold mineralization. The Gent Property claims contain a low sulfidation, epithermal Au-Ag occurrence that occupies the intersection of NNW Northern Nevada Rift high angle structure and alteration with a NNE-trending, northwest dipping, silicified, brecciated quartz vein / “jasperoid” range fault traceable over 2,000’ on the Gent claims. NNE jasperoid, dipping basinward, contains elevated gold on surface and in sparse drilling. Hanging wall rocks, covered by several hundred feet of alluvium include silificified-argillized greywackes, siltstones, shales, conglomerate of the Ordovician Valmy Formation. Quartzites, greenstones, and limey siltstones capped by basalt and basaltic-andesites crop out in the footwall. NNW Northern Nevada Rift structure is exposed where north-draining Water Canyon gulch intersects and exposes the NNE massive range fault quartz jasperoid. Current State of Exploration The Gent Property claims presently do not have any known or assigned mineral resources or reserves. The property that is the subject of our mineral claims is undeveloped and does not contain any open-pits.No reported historic production is noted for the property.There is no mining plant or equipment located on the property that is the subject of the mineral claim. Currently, there is no power supply to the mineral claims. Our planned exploration program is exploratory in nature and no mineral reserves may ever be found.Although drill holes are present within the property boundary, there is no drilled resource on our claims. Geological Exploration Program The Company has not yet undertaken any exploration on the Gent Property.For the remainder of 2013, the Company will work with NMP to determine the exploration approach on the Gent claims.The Company does not have any immediate plans to undertake any field work. 20 Truman Property On February 19, 2013, the Company gave notice of termination to MinQuest pursuant to the terms of the TrumanAgreement.The Company has determined that it cannot meet its financial obligations under the Agreement and has determined that the Truman Property no longer fits with its business parameters. As a result of such termination, the Truman Property has been returned to MinQuest and the Company has paid Minquest $14,753 for claim fees, payments and expenses in order to maintain the property in good standing until February 2014.The Company no longer has any interest in the Truman Property and no additional payments are required under the Truman Agreement. CX Property On February 20, 2012 the Company gave notice of termination to MinQuest pursuant to the terms of the CX Agreement. The Company has completed a drill program on the CX Property and based on the results of the program determined that the CX Property no longer fits with its business parameters.As a result of such termination, the CX Property has been returned to MinQuest and the Company has paid Minquest $11,593 for claim fees, payments and expenses in order to maintain the property in good standing until February 2013.The Company no longer has any interest in the CX Property and no additional payments are required under the CX Agreement. Item 3.Legal Proceedings There are no pending legal proceedings to which the Company is a party or in which any director, officer or affiliate of the Company, any owner of record or beneficially of more than 5% of any class of voting securities of the Company, or security holder is a party adverse to the Company or has a material interest adverse to the Company.The Company’s property is not the subject of any pending legal proceedings. Item 4.Mine Safety Disclosures The Company currently has no mining operations. 21 PART II Item 5.Market for Registrant’s Common Equity, Related StockholderMatters, and Issuer Purchases of Equity Securities Market Information Our common stock is traded on the Financial Industry Regulatory Authority Over The Counter Bulletin Board (“OTCBB”) under the symbol “RNGC.” The OTCBB does not have any quantitative or qualitative standards such as those required for companies listed on Nasdaq.The following table sets forth the range of quarterly high and low closing bid prices of the common stock as reported on http://finance.yahoo.com during the years ending March 31, 2013 and March 31, 2012: Fiscal Quarter Bid Price Information* Year Quarter High Bid Price Low Bid Price Fourth Quarter Third Quarter Second Quarter First Quarter Fourth Quarter Third Quarter Second Quarter First Quarter *The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders On July 12, 2013, there were approximately thirty-three holders of record of the Company’s common stock. Dividends The Company has not declared or paid any cash dividends on its common stock nor does it anticipate paying any in the foreseeable future. Furthermore, the Company expects to retain any future earnings to finance its operations and expansion. The payment of cash dividends in the future will be at the discretion of its Board of Directors and will depend upon its earnings levels, capital requirements, any restrictive loan covenants and other factors the Board considers relevant. Securities Authorized for Issuance under Equity Compensation Plans We do not have any equity compensation plans that were approved by our shareholders. As of March 31, 2013, securities issued and securities available for future issuance under our 2010 Stock Option Plan (the “2010 Plan) were as follows: 22 Equity Compensation Plan Information Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance Equity compensation plans approved by security holders - - - Equity compensation plans not approved by security holders: Options (1) Warrants (2) N/A As of March 31, 2013, there were a total of 1,400,000 options granted and outstanding under the 2010 Plan with exercise prices ranging from $0.50 per share to $1.00 per share.All of the outstanding options have vested as of March 31, 2013. Represents share purchase warrants granted as part of a private placement previously completed by the Company on January 25, 2010.Each warrant is exercisable into one share of common stock until January 25, 2015.All of the warrants have vested as at March 31, 2013. The following discussion describes material terms of grants made pursuant to the 2010 Plan. On February 3, 2010 the Board of Directors adopted the 2010 Plan.The 2010 Plan provides for the granting of up to 5,000,000 stock options to key employees, directors and consultants, of common shares of the Company.Under the 2010 Plan, the granting of stock options, the exercise prices, and the option terms are determined by the Company's Board of DirectorsFor incentive options, the exercise price shall not be less than the fair market value of the Company's common stock on the grant date. (In the case of options granted to an employee who owns stock possessing more than 10% of the voting power of all classes of the Company's stock on the date of grant, the option price must not be less than 110% of the fair market value of common stock on the grant date.).Options granted are not to exceed terms beyond five years. In order to exercise an option granted under the Plan, the optionee must pay the full exercise price of the shares being purchased. Payment may be made either: (i) in cash; or (ii) at the discretion of the Board of Directors, by delivering shares of common stock already owned by the optionee that have a fair market value equal to the applicable exercise price; or (iii) with the approval of the Board of Directors, with monies borrowed from us. 23 Subject to the foregoing, the Board of Directors has broad discretion to describe the terms and conditions applicable to options granted under the Plan. The Board of Directors may at any time discontinue granting options under the Plan or otherwise suspend, amend or terminate the Plan and may, with the consent of an optionee, make such modification of the terms and conditions of such optionee’s option as the Board of Directors shall deem advisable. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities There were no sales of unregistered securities that were not previously reported. Purchases of Equity Securities by the Company and Affiliated Purchasers None Item 6.Selected Financial Data A smaller reporting company, as defined by Item 10 of Regulation S-K, is not required to provide the information required by this item. Item 7.Management’s Discussion and Analysis or Plan of Operation Overview We are a natural resource exploration company with an objective of acquiring, exploring, and if warranted and feasible, exploiting natural resource properties. Our primary focus in the natural resource sector is gold. We do not consider ourselves a “blank check” company required to comply with Rule 419 of the Securities and Exchange Commission, because we were not organized for the purpose of effecting, and our business plan is not to effect, a merger with or acquisition of an unidentified company or companies, or other entity or person. We do not intend to merge with or acquire another company in the next 12 months. Though we have the expertise on our board of directors to take a resource property that hosts a viable ore deposit into mining production, the costs and time frame for doing so are considerable, and the subsequent return on investment for our shareholders would be very long term indeed. We therefore anticipate optioning or selling any ore bodies that we may discover to a major mining company. Most major mining companies obtain their ore reserves through the purchase of ore bodies found by junior exploration companies. Although these major mining companies do some exploration work themselves, many of them rely on the junior resource exploration companies to provide them with future deposits for them to mine. By optioning or selling a deposit found by us to these major mining companies, it would provide an immediate return to our shareholders without the long time frame and cost of putting a mine into operation ourselves, and it would also provide future capital for the company to continue operations. 24 The search for valuable natural resources as a business is extremely risky. We can provide investors with no assurance that the property we have leased in Nevada contains commercially exploitable reserves.Exploration for natural reserves is a speculative venture involving substantial risk. Few properties that are explored are ultimately developed into producing commercially feasible reserves. Problems such as unusual or unexpected geological formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. In such a case, we would be unable to complete our business plan and any money spent on exploration would be lost. Natural resource exploration and development requires significant capital and our assets and resources are limited. Therefore, we anticipate participating in the natural resource industry through the purchase or option of early stage properties.Currently we have one property under lease. We have not yet initiated an exploration program on our property. There has been no indication as yet that any mineral deposits exist on the property, and there is no assurance that a commercially viable mineral deposit exists on our property. Further exploration will be required before a final evaluation as to the economic and legal feasibility is determined. In the following discussion, there are references to “unpatented” mining claims. An unpatented mining claim on U.S. government lands establishes a claim to the locatable minerals (also referred to as stakeable minerals) on the land and the right of possession solely for mining purposes. No title to the land passes to the claimant. If a proven economic mineral deposit is developed, provisions of federal mining laws permit owners of unpatented mining claims to patent (to obtain title to) the claim. If you purchase an unpatented mining claim that is later declared invalid by the U.S. government, you could be evicted. Plan of Operation During the twelve-month period ending March 31, 2013, our objective is to commence an exploration program on the Gent Property.The funds in our treasury are sufficient to meet all planned activities for the next twelve months.The Company expects that it will need approximately $59,000 to fund its operations during the next twelve months which will include property lease payments as well as the costs associated with maintaining an office.The Company completed a financing in November 2011 for total proceeds of $300,000.The cash from this financing is sufficient to fund its planned operations for the next twelve months.However, in order to continue to explore and develop its property in the future, the Company will need to obtain additional financing.Management may seek additional capital through private placements and public offerings of its common stock.Although there are no assurances that management’s plans will be realized, management believes that the Company will be able to continue operations in the future. We continue to run our operations with the use of contract operators, and as such do not anticipate a change to our company staffing levels. We remain focused on keeping the staff compliment, which currently consists of our three directors and one investor relations person, at a minimum to conserve capital. Our staffing in no way hinders our operations, as outsourcing of necessary operations continues to be the most cost effective and efficient manner of conducting the business of the Company. 25 We do not anticipate any equipment purchases in the twelve months ending March 31, 2014. The following is an overview of the project work to date, as well as anticipated work for the next twelve months. Specific dates when work will begin, and how long it will take to complete each step is subject to change due to the variables of weather, availability of work crews for a particular type of work, and the results of work that is planned, the outcome of which will determine what the next step on that project will be. Gent Property On February 18, 2013, the Company executed a property lease agreement with Nevada Mine Properties II, Inc. (“NMP”) granting the Company a lease on 100% of the mining interests of a Nevada mineral exploration property currently controlled by NMP, a natural resource exploration company (the “Lease”). The property known as the Gent Property is located in Lander County, Nevada and currently consists of four unpatented claims (the “Property”). The Lease is for a period of 20 years. The Company paid NMP $5,000 upon signing the Lease and the Lease requires annual lease payments $5,000. The Company has not yet undertaken any exploration on the Gent Property.For the remainder of 2013 the Company will work with NMP to determine the exploration approach on the Gent claims.The Company does not have any immediate plans to undertake any field work. Truman Property On March 29, 2010, the Company executed a property option agreement (the “Truman Agreement”) with MinQuest, Inc. (“MinQuest”) granting the Company the right to acquire 100% of the mining interests of a Nevada mineral exploration property currently controlled by MinQuest.The property known as the Truman Property is located in Mineral County, Nevada and consisted of 98 unpatented claims (the “Truman Property”).Annual option payments and minimum annual exploration expenditures required by Mach 29, 2020 under the Truman Agreement consisted of $510,000 and $2,500,000 respectively.Upon execution of the Truman Agreement the Company paid MinQuest $10,000 as well as reimbursed MinQuest for the Truman Property’s holdings and related property costs in the amount of $7,859.On March 29, 2012 and 2011 the Company made the second and third property option payment required under the Truman Agreement of $10,000 and $20,000 respectively. On February 19, 2013, the Company gave notice of termination to MinQuest pursuant to the terms of the TrumanAgreement. The Company has determined that it cannot meet its financial obligations under the Agreement and has determined that the Truman Property no longer fits with its business parameters. As a result of such termination, the Truman Property has been returned to MinQuest and the Company has paid Minquest $14,753 for claim fees, payments and expenses in order to maintain the property in good standing until February 2014.The Company no longer has any interest in the Truman Property and no additional payments are required under the Truman Agreement. 26 CX Property On November 27, 2009 the Company executed a property option agreement (the “CX Agreement”) with MinQuest granting the Company the right to acquire 100% of the mining interests of a mineral exploration property controlled by MinQuest.The property known as the CX Property is located in Nye County, Nevada and currently consisted of 77 unpatented claims (the “CX Property”).Under the CX Agreement annual property option payments and minimum annual exploration expenditures of $480,000 and $2,500,000 respectively were required by February 25, 2020. Upon execution of the CX Agreement, MinQuest accepted a 90-day, non-interest bearing promissory note from the Company for the initial $20,000 property option payment.On February 25, 2010 the Company paid the $20,000 balance of the note as well as reimbursed MinQuest for the CX Property holding and claim costs in the amount of $23,512. On February 25, 2011 the Company made the second property option payment of $20,000 required under the CX Agreement.As a result of the CX Property not containing any known or assigned resources, the Company has written down its property option payments in the statements of operations. On February 20, 2012 the Company gave notice of termination to MinQuest pursuant to the terms of the CX Agreement. The Company has completed a drill program on the CX Property and based on the results of the program determined that the CX Property no longer fits with its business parameters.As a result of such termination, the CX Property has been returned to MinQuest and the Company has paid Minquest $11,593 for claim fees, payments, and expenses in order to maintain the property in good standing until February 2013.The Company no longer has any interest in the CX Property and no additional payments are required under the CX Agreement. Results of Operations The Year Ended March 31, 2013 compared to the Year Ended March 31, 2012 We did not earn any revenues during the years ended March 31, 2013 or 2012.We do not anticipate earning revenues until such time as we have entered into commercial production of our mineral property.We are presently in the exploration stage of our business and we can provide no assurance that we will discover commercially exploitable levels of mineral resources on our property, or if such resources are discovered, that we will enter into commercial production of our mineral property. For the year ended March 31, 2013 we had a net loss of $103,717 compared to $292,724 for the year ended March 31, 2012.The reduction in the net loss was due to substantially lower mineral property exploration expenditures partially offset by a slight increase in general and administrative expenses in the year ended March 31, 2013 compared to the year ended March 31, 2012.Mineral property exploration expenditures decreased to $28,928 for the year ended March 31, 2013 from $207,277 for the year ended March 31, 2012. In February 2013 the Company terminated its Truman Property option agreement and has not yet commenced any exploration work on the Gent Property.As a result the Company did not incur significant mineral property exploration expenditures in the current year while during the year ended March 31, 2012, the Company was undertaking a drill program on the CX property.The Company terminated the CX Property 27 Agreement in February 2012. For the year ended March 31, 2013 the Company recognized a reversal of stock-based compensation of $4,428 while stock-based compensation for the year ended March 31, 2012 was a reversal of expense of $18,830.General and administrative expenses increased to $69,789 in the year ended March 31, 2013 from $65,447 in the prior year.The slight increase was largely due to increases in professional fees, investor relations, and filing fees for the year ended March 31, 2013 compared to the year ended March 31, 2012. Liquidity and Capital Resources We had cash of $131,337 and working capital of $129,198 as of March 31, 2013. We anticipate that we will incur the following expenses over the next twelve months: - $5,600 in connection with the property lease payment and claim filing fees under the Company’s Gent lease agreement; - $53,400 for operating expenses, including working capital and general, legal, accounting and administrative expenses associated with reporting requirements under the Securities Exchange Act of 1934. Net cash used in operating activities during the year ended March 31, 2013 was $100,976 compared to $297,490 during the year ended March 31, 2012.A significant portion of the reduction in cash used in operations was due to a decrease in the net loss in the year ended March 31, 2013 to $103,717 from $292,724 during the year ended March 31, 2012.For the year ended March 31, 2013 there was an inflow of $2,169 from an increase in accounts payable and accrued liabilities while for the prior year the amount was an outflow of $5,926 from a decrease in accounts payable and accrued liabilities. For the year ended March 31, 2013 the Company recognized $4,428 from the reversal of stock-based compensation compared to the recognition of a reversal in expense of $18,830 for the year ended March 31, 2012.Investing activities for the year ended March 31, 2013 consisted of a $5,000 lease payment for the Gent Property while in 2012 the Company paid a $16,000 reclamation bond on its CX Property and made a $20,000 option payment on the Truman Property. There were no financing activities for the year ended March 31, 2013 while in 2012 the Company received $300,000 from the proceeds from a private placement. The future of the Company is dependent upon its ability to obtain future financing and upon future profitable operations from the development of its mineral property.In November 2011 the Company completed a financing for total proceeds of $300,000.However, the proceeds from this financing are not sufficient for all of the Company’s planned activities for the next 12 months. The Company expects that it will need approximately $59,000 to fund all of its planned operations through March 31, 2014.We cannot provide investors with any assurance that we will be able to raise sufficient funding from the sale of our common stock to fund additional phases of the exploration program, should we decide to proceed.We currently believe that debt financing will not be an alternative for funding any further phases in our exploration program.We do not have any arrangements in place for any future financing. 28 Going Concern Consideration As shown in the accompanying financial statements, the Company has incurred a net loss of $988,237 for the period from May 11, 2007 (inception) to March 31, 2013, and has no sales.The future of the Company is dependent upon its ability to obtain financing and upon future profitable operations from the development of its mineral property.Management may seek to raise additional capital in the future through the sale of equity. There are no present plans to do so and there can be no assurances that any such plans will be realized.The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. There is substantial doubt about the Company’s ability to continue as a going concern. Accordingly, its independent auditors included an explanatory paragraph in their report on the March 31, 2013 financial statements regarding concerns about the Company’s ability to continue as a going concern. The Company’s financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by its independent auditors. Critical Accounting Policies The preparation of financial statements, in conformity with generally accepted accounting principles in the United States of America, requires companies to establish accounting policies and to make estimates that affect both the amount and timing of the recording of assets, liabilities, revenues and expenses. Some of these estimates require judgments about matters that are inherently uncertain and therefore actual results may differ from those estimates. A detailed summary of all of the Company’s significant accountings policies and the estimates derived therefrom is included in Note 3 to the Company’s financial statements for the year ended March 31, 2013. While all of the significant accounting policies are important to the Company’s financial statements, the following accounting policies and the estimates derived therefrom have been identified as being critical: · Exploration and Development Costs · Income Taxes Exploration and Development Costs Mineral property interests include optioned and acquired mineral development and exploration stage properties. The amount capitalized related to a mineral property interest represents its fair value at the time it was optioned or acquired, either as an individual asset or as a part of a business combination. The value of such assets is primarily driven by the nature and amount of mineralized material believed to be contained in such properties. Exploration costs are expensed as incurred and development costs are capitalized if proven and probable reserves exist and the property is a commercially minable property. Mine development costs incurred either to develop new ore deposits, expand the capacity of operating mines, or to develop mine areas substantially in advance of current production are capitalized. Costs incurred to maintain assets on a standby basis are charged to operations. Costs of abandoned projects are charged to operations upon abandonment. 29 The Company evaluates, at least quarterly, the carrying value of capitalized mineral interests costs and related property, plant and equipment costs, if any, to determine if these costs are in excess of their net realizable value and if a permanent impairment needs to be recorded. The periodic evaluation of carrying value of capitalized costs and any related property, plant and equipment costs are based upon expected future cash flows and/or estimated salvage value. Income Taxes The Company adopted FASB ASC 740, Income Taxes, at its inception deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets, including tax loss and credit carryforwards, and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred income tax expense represents the change during the period in the deferred tax assets and deferred tax liabilities. The components of the deferred tax assets and liabilities are individually classified as current and non-current based on their characteristics. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. No deferred tax assets or liabilities were recognized as of March 31, 2013. Off-balance sheet arrangements We have no off-balance sheet arrangements. Recent Accounting Pronouncements From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board (“FASB”) or other standard setting bodies that are adopted by the Company as of the specified effective date. Unless otherwise discussed, we believe that the impact of recently issued standards that are not yet effective will not have a material impact on our financial position or results of operations upon adoption. In December 2011, FASB issued Accounting Standards Update (“ASU”) 2011-11 which amends the guidance in ASC 210, Balance Sheet (ASC 210). The ASU requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The ASU is effective for annual periods beginning on or after January 1, 2013. An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented. 30 In June 2011, the FASB issued Accounting Standards ASU 2011-05 to amend the guidance on the presentation of comprehensive income in ASC 220. ASU 2011-05 requires companies to present a single statement of comprehensive income or two separate but consecutive statements, a statement of operations and a statement of comprehensive income. ASU 2011-05 eliminates the alternative to present comprehensive income within the statement of equity. ASU 2011-05 does not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The ASU should be applied retrospectively and is effective for annual periods beginning after December 15, 2011. In December 2011, the FASB issued ASU 2011-12, which deferred the changes in ASU 2011-05 that relate to the presentation of reclassifications out of accumulated other comprehensive income. In May 2011, the FASB issued ASU 2011-04, which amends the guidance on fair value measurement in ASC 820 to converge the fair value measurement and disclosure requirements under GAAP and International Financial Reporting Standards (“IFRS”) fair value measurement and disclosure requirements. The amendments change the wording used to describe the requirements for measuring fair value, changes certain fair value measurement principles and enhances disclosure requirements. This guidance is effective for annual periods beginning after December 15, 2011, applied prospectively. In January 2013, the FASB issued ASU No. 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities.” This pronouncement was issued to address implementation issues about the scope of Accounting Standards Update No. 2011-11 and to clarify the scope of the offsetting disclosures and address any unintended consequences. This pronouncement is effective for reporting periods beginning on or after January 1, 2013. In February 2013, the FASB issued ASU No.2013-02, ‘Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.” This pronouncement was issued to improve the reporting of reclassifications out of accumulated other comprehensive income. The amendments in this update seek to attain that objective by requiring an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under U.S. GAAP to be reclassified in its entirety to net income. For other amounts that are not required under U.S. GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under U.S. GAAP that provide additional detail about those amounts. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is reclassified to a balance sheet account (i.e. inventory) instead of directly to income or expense in the same reporting period. This pronouncement is effective prospectively for reporting periods beginning after December 15, 2012. Item 7AQuantitative and Qualitative Disclosure About Market Risk A smaller reporting company, as defined by Item 10 of Regulation S-K, is not required to provide the information required by this item. 31 Item 8.Financial Statements RANGER GOLD CORP. (An Exploration Stage Company) -:- INDEPENDENT AUDITOR’S REPORT March 31, 2013 and 2012 32 Contents Page Report of Independent Registered Public Accountants F - 1 Balance Sheets March 31, 2013 and 2012 F - 2 Statements of Operations for the Years Ended March 31, 2013 and 2012 and the Cumulative Period from May 11, 2007 (inception) to March 31, 2013 F - 3 Statement of Stockholders’ Equity Since May 11, 2007 (inception) to March 31, 2013 F - 4 Statements of Cash Flows for the Years Ended March 31, 2013 and 2012 and the Cumulative Period from May 11, 2007 (inception) to March 31, 2013 F - 6 Notes to Financial Statements F - 8 33 ROBISON, HILL & CO. Certified Public Accountants A PROFESSIONAL CORPORATION DAVID O. SEAL, CPA W. DALE WESTENSKOW, CPA BARRY D. LOVELESS, CPA STEPHEN M. HALLEY, CPA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Ranger Gold Corp. (An Exploration Stage Company) We have audited the accompanying balance sheets of Ranger Gold Corp. (an exploration stage company) as of March 31, 2013 and 2012 and the related statements of operations, and cash flows for the years ended March 31, 2013 and 2012 and the cumulative since May 11, 2007 (inception) to March 31, 2013, and the statement of stockholder’s equity since May 11, 2007 (inception) to March 31, 2013.These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Ranger Gold Corp. (an exploration stage company) as of March 31, 2013 and 2012 and the results of its operations and its cash flows for the years ended March 31, 2013 and 2012 and the cumulative since May 11, 2007 (inception) to March 31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has incurred net losses since inception and has no source of revenues, which raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Robison, Hill & Co. Certified Public Accountants Salt Lake City, Utah July 12, 2013 F - 1 RANGER GOLD CORP. (An Exploration Stage Company) BALANCE SHEETS March 31, March 31, ASSETS Current Assets Cash $ $ Prepaid Expenses Total Current Assets Non-Current Assets Reclamation Deposit (note 5) Total Non-Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Liabilities $ $ Total Current Liabilities Stockholders’ Equity Preferred Stock, Par Value $.0001 Authorized 5,000,000 shares, No shares issued at March 31, 2013 and 2012 — — Common Stock, Par Value $.0001 Authorized 500,000,000 shares, Issued 48,020,000 shares at March 31, 2013 (March 31, 2012 – 48,020,000) Paid-In Capital Deficit Accumulated Since Inception of Exploration Stage ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. F - 2 RANGER GOLD CORP. (An Exploration Stage Company) STATEMENTS OF OPERATIONS Cumulative Since May 11, 2007 For the Year Ended March 31, Inception of Exploration Stage Revenues $ — $ — $ — Cost of Revenues — — — Gross Margin — — — Expenses Mineral Property Exploration Expenditures General and Administrative Net Loss from Operations ) ) ) Other Income (Expense) Interest — — ) Net Other Income (Expense) — — ) Write-down of Mineral Property Acquisition Payments ) ) Net Loss $ ) $ ) $ ) Basic and Diluted Loss Per Share $ ) $ Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. F - 3 RANGER GOLD CORP. (An Exploration Stage Company) STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) Deficit Accumulated During Preferred Stock Common Stock Paid-In Exploration Shares Par Value Shares Par Value Capital Stage Total Balance at May 11, 2007 (inception) - $ - - $ - $ - $ - $ - Common Stock Issued to Founder at $0.00002 per share, May, 2007 - - - Common Stock Issued at $0.002 per share, January, 2008 - - - Net Loss - Balance at March 31, 2008 - - Net Loss - Balance at March 31, 2009 - - Contributions from shareholders - Common Stock Issuedat $0.15 per share, January, 2010 - - 55 - Common Stock Issuedat $0.15 per share, March, 2010 - - 7 - March 2010, Compensation from the Issuance of Stock Options at Fair Market Value - Net Loss - Balance March 31, 2010 - - $ Common Stock Issued at $1.25 per share, April, 2010 - - 40 - Options at Fair Market Value - Net Loss - Balance March 31, 2011 (carried forward) - $ - $ The accompanying notes are an integral part of these financial statements. F - 4 RANGER GOLD CORP. (An Exploration Stage Company) STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) (Continued) Deficit Accumulated During Preferred Stock Common Stock Paid-In Exploration Shares Par Value Shares Par Value Capital Stage Total Balance at March 31, 2011 (brought forward) — $ — $ Common Stock Issued at $0.15 per share, November 18, 2011 — — — Options at Fair Market Value — Net Loss — Balance at March 31, 2012 — — Options at Fair Market Value — Net Loss — Balance at March 31, 2013 — $ — $ The accompanying notes are an integral part of these financial statements. F - 5 RANGER GOLD CORP. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS Cumulative For the Year Ended March 31, Since May 11, 2007 Inception of Exploration Stage CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities Compensation Expense of Stock Options ) ) Write-down of Mineral Property AcquisitionCost Change in Operating Assets and Liabilities (Increase) Decrease in Prepaid Expenses — ) ) Increase (Decrease) in Accounts Payable and Accrued Liabilities ) Net Cash Used in Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Mineral Property Acquisition Costs ) ) ) Reclamation Deposit — ) ) Net Cash Used in Investing Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Sale of Common Stock — Net Proceeds from Loan Payable — — Net Cash Provided by Financing Activities — Net Increase in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period — Cash and Cash Equivalents at End of Period $ $ $ The accompanying notes are an integral part of these financial statements. F - 6 RANGER GOLD CORP. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Continued) Cumulative Since May 11, 2007 For the Year Ended March 31, Inception of Exploration State SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $
